tax_exempt_and_government_entities_division number release date date date uil code department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you have not established that you are operated exclusively for exempt purposes described in sec_501 of the code you are not operated for an exempt_purpose listed in sec_4 c -1 d i of the income_tax regulations you have not established that your operations relieve the poor or distressed or of the underprivileged or otherwise serve a charitable purpose as defined in sec_1_501_c_3_-1 even if your operations further an exempt_purpose you do not operate exclusively for such purpose because you do not serve a public interest you do not serve a public interest because you operate for the benefit of private interests within the meaning of sec_1 c - d ii since you are operated for the benefit of private interests including the private interests of your founder your net_earnings inure to the benefit of private shareholders or individuals within the meaning of sec_1_501_c_3_-1 because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the ' day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date egend i - i z z l o a _ - o o n s i dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts on date you were incorporated as an a nonprofit public benefit corporation under the laws of the state of a on date you filed form_1023 the application_for recognition of exemption under sec_501 of the code your articles of incorporation state that you are organized exclusively for charitable purposes within the meaning of sec_501 of the code your articles provide that you will have between one and five directors your board_of directors consists of two individuals l and m who are father and son respectively your officers consist of l who serves as president and m who serves as secretary treasurer your bylaws state that your purpose is to provide fertility services at no cost to married and single women who desire to have children and have chosen to become pregnant by artificial insemination you provide at no charge frozen donated sperm to selected women to use in becoming pregnant you receive donations of sperm which you store in a sperm bank the sperm bank provides you with storage shipping and freezing of the donated sperm you have a long-term sperm storage agreement with this sperm bank you do not pay your sperm donors currently only three men have donated sperm of the total number of vials of frozen sperm currently available one donor has donated five percent the second donor has donated seven percent and the third donor has donated percent your website includes an extensive biography of the third donor but has virtually no biographical information on the first and second donors based on the information you submitted and the information included on your website we believe that the third donor is m your website describes the services that you provide and solicits applications from women seeking to become recipients of donated sperm the website contains an application form that interested women may submit on a confidential basis the application contains twelve questions one of which is which sperm donor do you want to use the other questions include the applicant’s views on a child’s upbringing and environment the family environment in which the applicant intends to raise the child whether the applicant has previously tried any sort of fertility treatment the applicant’s age ethnic background and education where the applicant lives reasons the applicant wants to have a child by artificial insemination reasons the applicant chose the particular sperm donor achievements of which the applicant is especially proud information about the applicant’s blood family and anything else that the applicant wishes to say when you receive an application from a prospective recipient an officer of your organization or a volunteer codes the applicant's answers into a computer readable form and runs the answers through a computer_program which assigns a number score to the applicant if the score exceeds a certain threshold the applicant is accepted otherwise the applicant is rejected the threshold score is adjusted so that the number of recipients you accept matches the number of sperm vials that you have available for the donor chosen by the applicant an officer of your organization may overrule the decision based on the threshold score when this has occurred the officer concluded that the applicant had more merit than judged by the computer_program threshold score thus the applicant was accepted even though the applicant's score did not exceed the threshold score for acceptance once a recipient is selected and has successfully completed medical testing you arrange for the sperm bank to transfer the appropriate vials of frozen sperm to the recipient you state that you are not required to be licensed by any governmental entity you state that your contracted sperm bank has satisfied all regulatory requirements regarding medical matters your funding comes from cash and marketable_securities donated by m you do not intend to conduct any active fundraising program or conduct any fundraising activities an organization described in sec_501 of the code must be organized and operated exclusively for one or more exempt purposes law sec_1_501_c_3_-1 of the income_tax regulations states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states i an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes b charitable ii an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_66_323 1966_2_cb_216 concluded that an organization that collected and distributed human blood and blood products for the benefit of the public and conducted related research qualified for exemption under sec_501 of the code because it served a public purpose in this revenue_ruling the organization’s board_of trustees was comprised predominantly of public members who were not otherwise associated with the organization the organization obtained blood from professional and volunteer donors and supplied blood and blood products to hospitals including local and federal government institutions doctors clinics and commercial laboratories within the limits of its ability it supplied blood free for indigent and charity patients the organization served as a free repository of blood for a local research foundation in a volunteer program jointly maintained by it and the foundation it also provided blood to other institutions for research purposes in addition the organization a collaborated with an exempt_organization in a free program of blood typing of volunteer donors b opened several blood-drawing stations in the area which it serves c pioneered the development of a program to help meet the need for fresh blood in connection with open heart surgery d allocated funds to a blood coagulations research program conducted jointly with an exempt research center and e provided gratuitous services of an educational nature to the community although the organization charged those who were able to pay for its services its charges for blood and blood products were generally less than the prevailing rates charged by commercial blood distributors furthermore it was committed by its charter to use all funds received for its services in excess of operating costs for the accomplishment of its declared charitable purposes including expansion of its services as required by the community need it was also committed to furnish services to any person notwithstanding his or her inability to pay additionally the organization’s trustees were required to review periodically the schedule of charges to insure that they were not higher than was reasonably necessary to enable it to perform its community function in carrying out its purposes the organization had a volunteer blood replacement program which enabled recipients of blood to extinguish in whole or in part the charges they would otherwise have to pay with some of the institutions it served replacement of blood was accepted on a two-for-one basis with no service charge sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest an organization that serves a private interest other than incidentally is not entitled to exemption under sec_501 thus although an organization’s operations may be deemed to be beneficial to the public if it also serves private interests other than incidentally it is not entitled to exemption the word incidental has both qualitative and quantitative connotations for a benefit to be qualitatively incidental it must be a necessary concomitant of the activity which benefits the public at large that is the benefit to the public cannot be achieved without necessarily benefiting certain private individuals for example in revrul_70_186 1970_1_cb_128 an organization was formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features although the organization clearly benefited the public at large there necessarily was also significant benefit to the private individuals who owned lake front property in this ruling the irs determined that the private benefit was incidental in a qualitative sense stating the benefits to be derived from the organization’s activities flow principally to the general_public through the maintenance and improvement of public recreational facilities any private benefits derived by the lake front property owners do not lessen the public benefits flowing from the organization’s operations in fact it would be impossible for the organization to accomplish its purposes without providing benefits to the lake front property owners there is also a quantitative connotation to the term incidental for example in revrul_76_152 1976_1_cb_151 a group of art patrons formed an organization to promote community understanding of modern art trends the organization selected modern art works of local artists for exhibit as its gallery which was open to the public and for possible sale if an art work was sold the gallery retained a commission of ten percent and paid the remainder to the artist in this ruling the irs concluded that since ninety percent of all sales proceeds are turned over to the individual artists such direct benefits are substantial and the organization’s provision of these benefits m is not merely incidental to its other purposes and activities in revrul_60_143 1960_1_cb_192 the social and recreational activities carried on by an alumni association of a university were merely incidental to the association’s basic purpose of advancing the interests of the university and thus did not preclude the association from being described in sec_501 of the code this revenue_ruling noted that an activity which is in fact incidental secondary or subservient to an organization’s exempt_purpose or purposes and which when weighed against the whole of the activities of the organization is less than a substantial part of the total will not ordinarily operate to deny exemption in revrul_75_196 1975_1_cb_155 held that an organization operating a law library whose rules limited access and use to members or their designees of a local bar association qualified for exemption as an organization described in sec_501 of the code although the attorneys who used the library might derive personal benefit in the practice of their profession the benefit was incidental to the library’s exempt_purpose and a logical by-product of an educational process in 92_tc_1053 the tax_court held that an organization that as its primary activity operated a school to train individuals for careers as political campaign professionals was not operated exclusively for exempt purposes as described in sec_501 of the code because the school’s activities conferred impermissible private benefit the court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests in 71_tc_340 an organization was formed to study and research the genealogy of the callaway family to issue related publications and to provide instruction and education in the methodology of historical biographical and genealogical research in this case the tax_court concluded that petitioner's activities when aggregated demonstrate that primarily private interests are being served any educational benefit to the public created by petitioner's activities is incidental to this private purpose t c pincite in benjamin price genealogical association ustc cch d d c the u s district_court held that an organization formed to disseminate information on and to preserve documents relating to the genealogy of benjamin price did not qualify for exemption under sec_501 of the code because it was created and operated primarily for the benefit of the private interests of its members rather than exclusively for educational_purposes in manning association v commissioner t c an organization was formed to acquire and preserve the ancient manning homestead and other historic relics and records of the descendants of william manning and to encourage communication among his descendants the tax_court concluded that although the organization did serve some educational_purposes it did not operate exclusively for educational_purposes because its nonexempt activities furthering the private interests of the manning family were substantial the preamble to proposed_regulations under sec_501 of the code states the examples illustrate that prohibited private benefits may involve non-economic benefits as well as economic benefits f_r date sec_1_501_c_3_-1 of the proposed_regulations example describes an educational_organization whose purpose is to study history and immigration the focus of its historical studies is the genealogy of one family it solicits members only from the members of that family publishing a history of that family a major objective of its research is to identify and locate living descendants to enable them to become better acquainted with each other this example concludes that the organization's activities primarily serve the private interests of members of a single family rather than a public interest therefore the organization is operated for the benefit of private interests in violation of the restriction on private benefit in sec_1 c -1 d ii of the regulations its research is directed toward in 71_tc_1067 affd in unpublished opinion 647_f2d_170 9th cir several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the non-profit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court’s conclusion consequently est of hawaii did not qualify as an organization described in sec_501 of the code serving a public interest rationale under sec_1_501_c_3_-1 of the regulations in order for an organization to qualify for exemption under sec_501 of the code it must be organized and operated exclusively for one or more exempt purposes such as a charitable purpose sec_1_501_c_3_-1 of the regulations provides that if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest revrul_66_323 supra concluded that an organization that collected and distributed human blood and blood products for the benefit of the public and conducted related research qualified for exemption under sec_501 of the code because it served a public purpose except for the fact that you provide donated sperm to recipients at no charge your activities are substantially different from the organization described in this revenue_ruling in this revenue_ruling the organization’s board_of trustees was comprised predominantly of public members who were not otherwise associated with the organization however your board_of directors consists of only two individuals l and m who are father and son respectively in addition your officers consist of only l who serves as president and m who serves as secretary treasurer it is a significant that m is your founder your sole financial donor and your principal sperm donor in this revenue_ruling the organization obtained blood from professional and volunteer donors however although your donors are volunteers there are only three donors of whom one m has donated percent of the total number of vials donated as noted m is your founder your sole financial donor your principal sperm donor one of two related trustees and one of two related officers in this revenue_ruling the organization supplied blood to a wide variety or recipients including hospitals local and federal government institutions doctors clinics and commercial laboratories also within the limits of the organization’s ability it supplied blood free for indigent and charity patients it served as a free repository of blood for a local research foundation in a joint volunteer program it also gave blood to other institutions for research purposes furthermore it provided a variety of services relating to the provision of blood in medically- necessary situations and engaged in providing related educational_services although you screen applicants and quantitatively evaluate their answers to your questionnaire to determine their suitability to receive sperm donations you have not demonstrated that the standards you use for evaluating applicants or selecting recipients have any medical psychological or social underpinnings furthermore one of your officers who may himself be the donor of the sperm to be given to the recipient may subjectively overrule the initial screening decision therefore you do not serve a public purpose as required by sec_1 c - d ii of the regulations and in the same manner as the organization described in revrul_66_323 supra private benefit sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus the organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals or the organization’s creator or the creator’s family an organization that serves a private interest other than incidentally is not entitled to exemption under sec_501 thus although an organization’s operations may be deemed to be beneficial to the public if it also serves private interests other than incidentally it is not entitled to exemption see american campaign academy v commissioner supra the word incidental has both qualitative and quantitative connotations see eg revrul_70_186 supra revrul_76_152 supra revrul_60_143 supra and revrul_75_196 supra in addition an impermissible private benefit is not limited to economic benefits but may also consist of non-economic or intangible benefits see american campaign academy v commissioner supra callaway family association v commissioner supra benjamin price genealogical association supra and manning association v commissioner supra see also preamble to proposed_regulations under sec_501 of the code pincite f_r date and sec_1_501_c_3_-1 of the proposed_regulations example the non-profit organization in est of hawaii supra was controlled by several for-profit organizations through contractual arrangements similarly you are controlled by one individual m who is your founder your sole financial donor your principal sperm donor one of two related trustees and one of two related officers thus taking into account your structure governance and operations your activities result in the provision of more than an incidental level of private benefit to m and his family therefore you violate the prohibition in sec_1 c - d ii of the regulations against impermissible private benefit therefore you are not organized an operated exclusively for charitable purposes as required in sec_501 of the code and the regulations thereunder consequently you do not qualify for exemption under sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination _ letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra t constitution ave n w washington d c you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely lois g lerner director exempt_organizations rulings agreements
